OPINION
By GRIFFITH, J.
There are two defendants in this case. As to the claim of plaintiff against the H. L. Gentry Construction Company the jury found in favor of plaintiff and against the H. L. Gentry Construction Company in the sum of $2,000.00. Any errors other than the sufficiency of the verdict have all been resolved in favor of plaintiff and he could not be prejudiced thereby. McAllister v. Soule, 24 Abs 118.
Was the verdict inadequate? That is all there is to the appeal as it relates to the H. L. Gentry Construction Company. From a reading of the record we cannot say that a $2,000.00 verdict is grossly inadequate or insufficient. It was well within the province of the jury to determine what injuries the plaintiff suffered, and we cannot say that the amount found shocks the conscience of the court, and as to the defendant H. L. Gentry Construction Company the judgment should be and hereby is affirmed.
Coming now to the appeal as it relates to the defendant-appellee, Atlantic Freight Lines, Inc., we believe the jury concluded that the H. L. Gentry Construction Company was the one that started in motion the chain of events leading to plaintiff’s injury, and that the Atlantic Freight *89Lines, Inc., was clearly and totally free from any negligence, and as a result properly found in favor of the Atlantic Freight Lines, Inc.
Substantial justice has been done in this case, and nothing occurred during the trial prejudicial to the plaintiff as against the Atlantic Freight Lines, Inc.
Judgment affirmed.
PHILLIPS, PJ, NICHOLS, J, concur.